Filed 2/9/22 P. v. Best CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C092742

                    Plaintiff and Respondent,                                            (Super. Ct. No.
                                                                                        STKCR20204991)
           v.

 DARIN GAVIN BEST,

                    Defendant and Appellant.




         Appointed counsel for defendant Darin Gavin Best has asked this court to conduct
an independent review of the record to determine whether there are any arguable issues
on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Our review of the record revealed
the abstract of judgment listed certain fees that the trial court did not orally impose, and
we will order correction of the abstract of judgment. Finding no arguable error that
would result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)



                                                             1
                     FACTUAL AND PROCEDURAL BACKGROUND
         In April 2020, defendant possessed a controlled substance (methamphetamine) in
a local prison. Defendant was charged with conspiracy to commit a crime (provide an
inmate with a controlled substance) (Pen. Code, § 182, subd. (a)(1))1 and unauthorized
possession of a controlled substance in a prison (§ 4573.9, subd. (a)). It was further
alleged defendant had a prior serious felony conviction. (§§ 1170.12, subd. (b), 667,
subd. (d).)
         In August 2020, defendant pleaded no contest to violating section 4573.6,
subdivision (a). The remaining count and allegations were dismissed. That same day,
the trial court sentenced defendant to three years in state prison, consecutive to any
current sentence. The trial court imposed a $300 restitution fine (§ 1202.4, subd. (b)), a
corresponding $300 parole revocation restitution fine (suspended unless probation is
revoked) (§ 1202.45), and a $30 surcharge (§ 1464).
         Despite the trial court’s failure to so state during sentencing, the abstract of
judgment further indicates that the trial court imposed a $40 court operations fee
(§ 1465.8, subd. (a)(1)) and a $30 criminal conviction assessment fee (Gov. Code,
§ 70303).
         Defendant filed a timely notice of appeal and obtained a certificate of probable
cause.
                                         DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right




1   Undesignated statutory references are to the Penal Code.

                                                2
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Our review of the record revealed that the abstract of judgment listed a $40 court
operations fee and $30 criminal conviction assessment fee that were not orally imposed
by the trial court. We will order the trial court to correct the abstract of judgment to
reflect the judgment imposed. (People v. Mitchell (2001) 26 Cal.4th 181, 185 [“[a]n
abstract of judgment is not the judgment of conviction; it does not control if different
from the trial court’s oral judgment and may not add to or modify the judgment it
purports to digest or summarize”].)
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment, and to forward a certified copy of the corrected abstract of
judgment to the Department of Corrections and Rehabilitation.



                                                      \s\
                                                  BLEASE, Acting P. J.



We concur:



    \s\
DUARTE, J.


    \s\
KRAUSE, J.



                                              3